 

Case: 1:18-cv-00277-DCN Doc #: 246 Filed: 10/23/20 1 of 4. PagelD #: 6262

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
NPF FRANCHISING, LLC, et al., ) CASENO. 1:18 CV 277
Plaintiff,
v. JUDGE DONALD C. NUGENT
) MEMORANDUM OPINION
SY DAWGS, LLC, et al., ) AND ORDER
Defendants. \

This matter is before the Court on the Request for Extension of Time to Intervene, File
Objections on Behalf of Buchalter Law Firm and Request to Withdraw as Counsel of Record
(Docket #242) filed by Plaintiff, NPF Franchising, LLC, on October 14, 2020, along with the
Motion to Withdraw as Counsel for Plaintiffs (Docket #244) filed by NPF on October 19, 2020.

This case was initially filed by NPF against Defendant, SY Dawgs, LLC, on February 2,
2018. Attorneys Warren and Fox of the Buchalter Law Firm became Counsel of Record for NPF
on August 24, 2018. The Court need not rehash the litigation history of this case for purposes of
the instant Request/Motion and one need only review the Docket to understand that despite the
fact that NPF eventually moved to voluntarily dismiss its case with prejudice on July 5, 2019
(Docket #211), in the face of an imminent ruling on the Parties’ dispositive motions, the
Buchalter Law Firm and its attorneys were Counsel of Record during a string of discovery

disputes which underlie SY Dawgs’ Motion for Fees and Costs (Docket #212), filed on July 12,

 
 

Case: 1:18-cv-00277-DCN Doc #: 246 Filed: 10/23/20 2 of 4. PagelD #: 6263

2019.

On July 18, 2019, this Court granted NPF’s motion to voluntarily dismiss this case with
prejudice. (Docket #213.) On July 26, 2019, SY Dawgs’ Motion for Fees and Costs was
referred to the Magistrate Judge William H. Baughman, Jr. for a Report and Recommendation.
(Docket #218.) Oral argument was held on July 13, 2020. (Docket #237.) On September 24,
2020, the Magistrate Judge issued his Report and Recommendation (Docket #239),
recommending that NPF and its lawyers of record be held jointly and severally liable for SY
Dawgs’ attorneys fees and costs in this case.

On October 8, 2020, NPF (represented by the Buchalter attorneys) and SY Dawgs filed
their respective Objections to the Magistrate Judge’s Report and Recommendation (Docket #s
241 and 240). On October 14, 2020, less than a week after filing its Objections to the Report and
Recommendation, NPF filed its Request for Extension of Time Until November 16, 2020 to
Intervene, File Objections and Request to Withdraw as Counsel of Record (Docket #242) and
five days later, on October 19, 2020, filed its Motion to Withdraw (Docket #244). In the face of
an imminent decision by the Court, this time on the issue of attorneys fees, Buchalter requests to
withdraw as Counsel, arguing that “a conflict of interest has arisen between Buchalter and
Plaintiff;” that “Plaintiff has failed to pay, communicate, and/or otherwise cooperate with
Buchalter over a prolonged period throughout the litigation;” and, that “NPF’s representation has
failed to substantially fulfill and obligation financial or otherwise.”

The Court was unaware of any purported deterioration in the relationship between NPF
and Buchalter prior to Buchalter’s October 14, 2020 filing. The Docket reflects ongoing
communication and active representation up until the filing of the instant Request/Motion;

Counsel for SY Dawgs indicates that it discussed settlement with opposing Counsel as late as

-2-

 
 

Case: 1:18-cv-00277-DCN Doc #: 246 Filed: 10/23/20 3 of 4. PagelD #: 6264

October 12, 2020; and, there is no indication that the Court was ever informed of a breakdown in
communications or other circumstances warranting withdrawal at any time prior.

Buchalter’s asserted “conflict of interest” likely stems from the fact that the Magistrate
Judge recommends joint and several liability for attorney fees and costs, as Buchalter now seeks
to withdraw, intervene, and file objections on its own behalf. However, Buchalter has known
since the time NPF initially filed its Motion for Attorney Fees and Costs on July 12, 2019 — well
over a year ago — that SY Dawgs sought attorneys fees and costs not only from NPF, but also
from Buchalter as a discovery sanction. Buchalter and its attorneys continued to represent NPF
throughout proceedings related to SY Dawgs’ Motion for Fees and Costs — including throughout
briefing, during oral arguments, and in filing objections to the Magistrate Judge’s Report and
Recommendation on October 8, 2020. For over a year, Buchalter had ample opportunity to
address the question of whether Buchalter should be sanctioned for its conduct during this case
but failed to do so and never sought to withdraw from the case on the basis of conflict or a
breakdown in communications until faced with the possibility of being held liable for fees and
costs. All of the issues between the Parties to this case have been litigated and all that remains is
a final decision from the Court on the Magistrate Judge’s Report and Recommendation. There is
no legitimate basis under the facts and circumstances of this case to permit Buchalter to withdraw
as Counsel at this late and final stage in proceedings.

Accordingly, the Request for Extension of Time to Intervene, File Objections on Behalf
of Buchalter Law Firm and Request to Withdraw as Counsel of Record (Docket #242) and
Motion to Withdraw as Counsel for Plaintiff in this Case (Docket #244) are hereby DENIED.

Buchalter may file a Supplement to its Objections to the Report and Recommendation no later

-3-

 
 

Case: 1:18-cv-00277-DCN Doc #: 246 Filed: 10/23/20 4 of 4. PagelD #: 6265

than October 30, 2020, should there be any additional information it believes the Court should
consider. SY Dawgs shall have 10 days thereafter to file a response.

IT IS SO ORDERED.

   

DONALD C. NUGENT)
Senior United States District Judge

 
